ILLINOIS OFFICIAL REPORTS
                                           Appellate Court




                           People v. Richardson, 2011 IL App (4th) 100358




Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      RONALD RICHARDSON, Defendant-Appellant.



District & No.               Fourth District
                             Docket No. 4-10-0358


Filed                        November 29, 2011


Held                         In a prosecution for first degree murder where defendant elected to
(Note: This syllabus         proceed pro se and he was convicted following a jury trial, his conviction
constitutes no part of       was affirmed, despite his contention that the trial court should have
the opinion of the court     sua sponte instructed the jury on second degree murder, since the trial
but has been prepared        court admonished defendant about his duties in deciding to represent
by the Reporter of           himself, including his duty with regard to instructions, and in his case, the
Decisions for the            decision as to whether he should request an instruction on second degree
convenience of the           murder rested solely with him.
reader.)


Decision Under               Appeal from the Circuit Court of Morgan County, No. 09–CF–19 ; the
Review                       Hon. Richard T. Mitchell, Judge, presiding.



Judgment                     Affirmed.
Counsel on                 Michael J. Pelletier, Karen Munoz, and Gary R. Peterson, all of State
Appeal                     Appellate Defender’s Office, of Springfield, for appellant.

                           Chris Reif, State’s Attorney, of Jacksonville (Patrick Delfino, Robert J.
                           Biderman, and Luke McNeill, all of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.


Panel                      PRESIDING JUSTICE KNECHT delivered the judgment of the court,
                           with opinion.
                           Justices McCullough and Cook concurred in the judgment and opinion.




                                            OPINION

¶1          In March 2010, a jury convicted defendant, Ronald Richardson, of first degree murder
        (720 ILCS 5/9-1(a)(1), (a)(2) (West 2008)). In May 2010, the trial court sentenced defendant
        to 40 years’ imprisonment. Defendant appeals, arguing he was entitled to have the jury
        instructed on the lesser offense of second degree murder. We affirm.

¶2                                       I. BACKGROUND
¶3          In February 2009, the State charged defendant with three counts of first degree murder
        (720 ILCS 5/9-1(a)(1), (a)(2) (West 2008)). Each count related to a single crime but charged
        defendant under a different theory of first degree murder. Defendant pleaded not guilty and
        requested a jury trial. Before the case reached trial, defendant requested permission to
        proceed pro se. The trial court advised defendant of the difficulties in representing himself
        pro se and engaged in the following discourse with him:
                “THE COURT: Okay. And you understand that by going to trial without counsel that
            you are expected to follow the same rules of procedure as [your former counsel] would
            if he were involved in representing you? You understand that?
                DEFENDANT: I understand sir.
                THE COURT: *** There’s also instructions which are the law of the case. You
            understand what that is?
                DEFENDANT: Yes, sir.
                THE COURT: And of course, again, you would be expected to represent yourself in
            any instruction conferences and anywhere throughout, throughout the whole trial, just the
            same as if you had counsel. Do you understand that?
                DEFENDANT: I understand, sir.”


                                                 -2-
       After advising defendant of his responsibilities and giving him time to weigh his options, the
       court allowed defendant to proceed pro se. In March 2010, the case proceeded to trial. The
       evidence introduced to the jury showed the following.
¶4         Police discovered the victim’s body in the walkway of an apartment building adjacent
       to defendant’s apartment building. Defendant was seen in the area acting strangely the night
       before police found the body. While investigating the murder, police officers went to
       defendant’s apartment. Defendant’s wife gave the officers permission to search the
       apartment. The police recovered the boots and overalls defendant had been wearing the
       previous evening. Defendant’s wife also informed them a large knife was missing from the
       kitchen. The knife was later found on the roof of a neighboring apartment building. The
       knife, boots, and overalls all had the victim’s blood on them.
¶5         Officers asked defendant to accompany them to the police station to be interviewed, and
       he agreed. The interview was recorded. During the interview, defendant asked to speak to
       his wife, and officers granted his request, though they advised defendant they were going to
       tape the conversation. While speaking to his wife, defendant admitted stabbing the victim,
       but claimed it was in self-defense during a drug deal gone bad. He told his wife he stabbed
       the victim with the knife from their kitchen and threw it on the roof of a nearby building.
       Officers arrested defendant and charged him with first degree murder.
¶6         A few days later, defendant asked to speak with an officer. This second interview was
       also recorded. At first, defendant denied any involvement in the murder and claimed he was
       only a witness. Eventually defendant admitted stabbing the victim, but he insisted it was
       done in self-defense during a dispute over drug money. Later in the day, defendant made two
       phone calls. Defendant’s phone calls were recorded. During the first phone call, defendant
       admitted stabbing the victim in self-defense but explained it “was a drug addict self-
       defense.” Defendant went on to state he was high and not thinking clearly when he stabbed
       the victim. Defendant then called his mother and admitted stabbing the victim but claimed
       he had done so in self-defense while high on drugs.
¶7         At trial, the State, inter alia, introduced defendant’s recorded statements to police and
       recordings of his telephone conversations into evidence. Defendant’s wife also testified to
       what defendant told her about the events of the night in question. In addition, a friend of the
       victim who had sold drugs to defendant on previous occasions testified the victim left with
       defendant around 1:30 a.m. and never came back. Defendant did not testify.
¶8         Following closing arguments, the jury convicted defendant of first degree murder. In May
       2010, the trial court sentenced defendant to 40 years’ imprisonment. Defendant did not file
       a posttrial motion. This appeal followed.

¶9                                          II. ANALYSIS
¶ 10       On appeal, defendant argues the trial court committed plain error when it failed to
       instruct the jury on the lesser offense of second degree murder sua sponte or, in the
       alternative, when it failed to inform defendant of his right to request an instruction on second
       degree murder. Specifically, defendant argues the failure to introduce a jury instruction on
       second degree murder amounted to grave error and rendered the proceedings fundamentally

                                                 -3-
       unfair.
¶ 11       Generally, any error relating to jury instructions is forfeited if the defendant does not
       object or proffer alternative instructions at trial, and issues not raised in a posttrial motion
       will not be considered on appeal. People v. Reddick, 123 Ill. 2d 184, 198, 526 N.E.2d 141,
       147 (1988). “However, if the interests of justice require, substantial defects in jury
       instructions in criminal cases may be considered, even though the defendant has failed to
       make timely objections.” Id. This rule applies to correct grave errors or errors in cases so
       closely balanced fundamental fairness requires the jury be instructed properly. Id. This court
       has previously found a failure to give instructions on the elements of a crime constitutes
       grave error because “ ‘the jury was not apprised of the People’s burden of proof.’ ” People
       v. Killen, 217 Ill. App. 3d 473, 478, 577 N.E.2d 560, 563 (1991) (quoting Reddick, 123 Ill.
2d at 198, 526 N.E.2d at 147). Absent plain error, a court generally has no duty to introduce
       an instruction not requested by counsel. People v. Springs, 51 Ill. 2d 418, 425, 283 N.E.2d
225, 228-29 (1972).
¶ 12       The decision whether to instruct the jury on a lesser offense rests with the defendant and
       is one of trial strategy. People v. Brocksmith, 162 Ill. 2d 224, 229, 642 N.E.2d 1230, 1232-33
       (1994). Depending on the particular circumstances of each individual case, the defendant
       may decide to go with an all-or-nothing approach and not tender the second degree murder
       instruction, leaving the jury with the option to convict the defendant of first degree murder
       or acquit. See People v. Griffith, 158 Ill. 2d 476, 491-94, 634 N.E.2d 1069, 1076-78 (1994),
       cert. denied, 513 U.S. 952 (1994). Finally, where a defendant elects to proceed pro se, he is
       responsible for his representation and is held to the same standards as any attorney. People
       v. Allen, 401 Ill. App. 3d 840, 854, 929 N.E.2d 583, 595 (2010) (“Defendant was
       admonished about the consequences of proceeding pro se and that he would be required to
       perform as an attorney would and the court could not provide any legal assistance to him.”).
¶ 13       Defendant argues the trial court’s failure to offer the second degree murder jury
       instruction or to inform him of his responsibility to request it amounted to grave error which
       rendered the proceedings fundamentally unfair. We disagree. Defendant elected to represent
       himself, despite admonitions by the court regarding the difficulties of doing so. Further, the
       court expressly advised defendant of his duties regarding the jury instruction conference. The
       decision whether to request a second degree murder jury instruction rested solely with
       defendant. The court had no duty to introduce the jury instruction sua sponte or inform
       defendant of the possibility of introducing the jury instruction. Defendant had the
       responsibility, as his own counsel, to raise the issue with the court. We conclude no error
       occurred, and we need not examine defendant’s claim under either prong of plain-error
       analysis.
¶ 14       Defendant argues his case is analogous to People v. Brocksmith, 162 Ill. 2d 224, 642
N.E.2d 1230 (1994), and People v. DuPree, 397 Ill. App. 3d 719, 922 N.E.2d 503 (2010).
       We conclude Brocksmith and DuPree are distinguishable. The courts in both Brocksmith,
162 Ill. 2d at 229-30, 642 N.E.2d at 1232-33, and DuPree, 397 Ill. App. 3d at 737, 922
       N.E.2d at 518, focused on whether defense counsel usurped the defendant’s right to decide
       whether to introduce an instruction on a lesser offense. The present case does not involve this
       issue. Defendant represented himself at trial and could not have usurped the decision

                                                 -4-
       regarding a second degree murder jury instruction.

¶ 15                                   III. CONCLUSION
¶ 16      For the foregoing reasons, we affirm the trial court’s judgment. As part of our judgment
       we award the State its $50 statutory assessment against defendant as costs of this appeal.

¶ 17      Affirmed.




                                               -5-